Case 1:18-cv-00021-JMS-WRP Document 47 Filed 03/04/19 Page 1 of 3

CLARE E. CONNORS 7936
Attorney General of Hawaii

CARON M. INAGAKI 3835
JOHN M. CREGOR, JR. 3521

Deputy Attorney General
Department of the Attorney
General, State of Hawaii
425 Queen Street
Honolulu, Hawaii 96813
Telephone: (808) 586-1494
Facsimile: (808) 586-1369
Email: Caron.M.Inagaki@hawail.gov
John.M.Cregor @hawaii.gov

Attorneys for Defendants
SARAH ALANZO-CABARDO and
DOVIE BORGES

PagelD #: 299

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAITI

QUINTIN-JOHN D’ AGIRBAUD, II,
Plaintiff,
VS.
SARAH ALANZO, DOVIE BORGES,

NOLAN ESPINDA, SCOTT
HARRINGTON, SHARI KIMITI,

TERESA MIIKE, THOMAS EVANS, B.

ORNELLAS, STATE OF HAWAJIL,

Defendants.

 

 

CIVIL NO. CV18-00021 JMS-RLP

DEFENDANTS SARAH ALANZO-
CABARDO AND DOVIE BORGES’
MEMORANDUM WITH REGARD
TO PLAINTIFF’S MOTION TO
AMMEND TRIAL AND
CONFERENCE SCHEDULING,
FILED FEBRUARY 20, 2019 (ECF
NO. 45); CERTIFICATE OF SERVICE

Trial: July 30, 2019
Judge: Hon. J. Michael Seabright
Case 1:18-cv-00021-JMS-WRP Document 47 Filed 03/04/19 Page 2of3 PagelD #: 300

DEFENDANTS SARAH ALANZO-CABARDO AND
DOVIE BORGES’ MEMORANDUM WITH REGARD TO
PLAINTIFF’S MOTION TO AMMEND TRIAL AND CONFERENCE
SCHEDULING, FILED FEBRUARY 20, 2019 (ECF NO. 45)

Comes now, Defendants SARAH ALANZO-CABARDO and DOVIE
BORGES (“Defendants”), by and through their counsel, Clare E. Connors,
Attorney General of the State of Hawaii, Caron M. Inagaki and John M. Cregor,
Jr., Deputy Attorneys General, hereby submits their Memorandum with Regard to
Plaintiff’s Motion to Ammend Trial and Conference Scheduling, filed February 20,
2019.

1. Plaintiff filed his Prisoner Civil Rights Complaint with a Jury Demand
on January 12, 2018 (ECF No. 1).

2. Records of this case show that Plaintiff attended by telephone the
Rule 16 conference with Judge Puglisi held on July 30, 2018.

3. Judge Puglisi set the case for a bench trial. There is nothing in the
record to shed light on whether or not Plaintiff actually wanted a jury.

4. Plaintiff filed his Motion to Amend Trial (Jury Demand) on February
20, 2019 (ECF No. 45), 13 months after filing

5. Caselaw suggests that a Court will not enforce a waiver of a jury trial
by an incarcerated pro se Plaintiff except when no demand is filed with the

Complaint or a knowing intelligent waiver is clear. Moore Federal Practices, Third

Edition, Sec.28.52, et seq.
Case 1:18-cv-00021-JMS-WRP Document 47 Filed 03/04/19 Page 3o0f3 PagelD #: 301

6. Accordingly, Defendants do not oppose Plaintiffs motion and request
this matter be returned to the Magistrate Judge for a new Rule 16 Conference.
DATED: Honolulu, Hawaii, March 4, 2019.
STATE OF HAWAII
CLARE E. CONNORS

Attorney General of Hawaii

/s/ John M. Cregor
JOHN M. CREGOR, JR.
Deputy Attorney General

Attorney for Defendants
SARAH ALANZO-CABARDO and
DOVIE BORGES
